JUSTICE HOLDRIDGE, dissenting: I respectfully dissent. The trial court’s decision to grant a new trial will not be reversed unless it is affirmatively shown that the court abused its discretion. Maple v. Gustafson, 151 Ill. 2d 445, 603 N.E.2d 508 (1992). Since the trial court has the opportunity to consider the trial as a whole, the court is awarded greater latitude in granting a new trial than in denying one. Smith v. City of Evanston, 260 Ill. App. 3d 925, 631 N.E.2d 1269 (1994). Here, the trial court directed a verdict on negligence. The remaining issues concerned causation and damages. The plaintiff presented extensive evidence concerning her injuries. Both of her treating physicians indicated that her injuries were consistent with her account of the accident. In the face of such evidence, we cannot say that the trial court’s decision was an abuse of discretion. I would, therefore, affirm the trial court.